DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-22,29-32 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/09/2022.
Applicant’s election without traverse of species A in the reply filed on 09/09/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 23-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newberry (USPN 2019/0105001).
Regarding claims 1 and 23, Newberry discloses an apparatus for measuring bio-information, the apparatus comprising: a pulse wave sensor comprising at least one pair of light emitters which are disposed apart from each other and a light receiver disposed between the at least one pair of light emitters, the pulse wave sensor being configured to measure a plurality of pulse wave signals from an object by using the light receiver and the at least one pair of light emitters ([0225]); a force sensor configured to measure a contact force that is applied to the pulse wave sensor by the object ([0226]); and a processor configured to generate an integrated pulse wave signal by integrating the plurality of pulse wave signals based on the contact force and an area of a contact surface of the pulse wave sensor, and estimate bio-information of the object based on the integrated pulse wave signal ([0226]-[0229]).
Regarding claim 2, Newberry discloses the contact surface of the pulse wave sensor is a curved surface, and an entire surface of the contact surface is configured to be in contact with the object (figure 19).
Regarding claim 3, Newberry discloses the light receiver is disposed under the curved surface and aligned at a center of the curved surface (figure 19).
Regarding claim 4, Newberry discloses the at least one pair of light emitters is disposed in a longitudinal direction of the pulse wave sensor or in a tangential direction of the curved surface (figure 19).
Regarding claim 5, Newberry discloses the area of the contact surface is less than an average area of a type of the object (figure 19).
Regarding claims 6, 24, Newberry discloses the processor is further configured to determine a center of the contact force, and integrate the plurality of pulse wave signals by applying a weight to each of the plurality of pulse wave signals based on the determined center of the contact force ([0226]-[0229]).
Regarding claims 7, 25, Newberry discloses the at least one pair of light emitters comprises a first light emitter and a second light emitter, and the first light emitter is disposed closer to the center of the contact force than the second light emitter, wherein the plurality of pulse wave signals comprises a first pulse wave signal measured by using the first light emitter and a second pulse wave signal measured by using the second light emitter, and wherein the processor is further configured to apply a first weight to the first pulse wave signal that is measured by using the first light emitter which is located closer to the center of the contact force than the second light emitter, and apply a second weight to the second pulse wave signal that is measured by using the second light emitter which is located further from the center of the contact force than the first light emitter, the first weight being greater than the second weight ([0226]-[0229]).
Regarding claims 8, 26, Newberry discloses the processor is further configured to generate the integrated pulse wave signal by applying the weight to each of the plurality of pulse wave signals to obtain weighed pulse wave signals, and by summing the weighted pulse wave signals ([0226]-[0229]).
Regarding claims 9, 27, Newberry discloses the plurality of pulse wave signals are photoplethysmogram (PPG) signals ([0225]).
Regarding claim 10, Newberry discloses the processor is further configured to generate guide information on a recommended contact force based on the contact force which is measured by the force sensor ([0226]-[0229]).
Regarding claims 11, 28, Newberry discloses the bio-information comprises at least one of blood pressure, blood glucose, cholesterol, vascular age, arterial stiffness, aortic pressure waveform, vascular compliance, blood trigiyceride, cardiac output, total peripheral resistance, stress index, and degree of fatigue ([0227], claim 11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508. The examiner can normally be reached Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN FARDANESH/           Primary Examiner, Art Unit 3791